Case 4:20-cv-01082 Document 112 Filed on 08/23/21 in TXSD Page 1 of 1

United States Courts
Southern District of Texas

; FILED
United States Court of Appeals August 23, 2021
FIFTH CIRCUIT
OFFICE OF THE CLERK Nathan Ochsner, Clerk of Court
LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,

Suite 115
NEW ORLEANS, LA 70130

August 23, 2021

Ms. Jzavela-Arethea Dougherty
2534 Splintwood Court
Kingswood, TX 77345

Mr. Dattajustin Toshihiro Dougherty-Williams
2534 Splintwood Court
Kingswood, TX 77345

No. 21-20271 U.S. Bank Trust v. Dougherty
USDC No. 4:20-CV-1082

Dear Ms. Dougherty and Mr. Dougherty-Williams,

The Judicial Council of the Fifth Circuit requires court reporters
to file transcripts within 30 days or suffer a discount penalty.
In this case, the 30-day discount period expired on 8/16/2021.
Therefore, the court reporter, Mr. Fréd Warner, must discount your
invoice by 10%.

 

Also, if the transcript is not filed by 93/15/2021, the court
reporter must discount your invoice by 20% and must refund that
part of any deposit which exceeds the cost less the discount. Our
records will automatically be updated if the 20% discount date is
reached but we will not provide further notice. It is your
responsibility to pay only the discounted amount(s).

The discount policy is mandatory. You may not reimburse the court

-. reporter for the discount.

 

Sincerely,

LYLE W. CAYCE, Clerk

By: /s/Lyle W. Cayce
Lyle W. Cayce

cc: Mr. Nathan Ochsner

 
